DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-24 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.


Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.
In Remarks pp. 11-12, Applicant contends that the Examiner is modifying Carrier et al., so that the designed pattern is not modified during sewing (e.g., to maintain the physical properties of the combination of the base elastic textile and the stitching pattern to provide for a reduced pressure support surface) is directly opposite the function, purpose, and teaching of Carrier et al.
The Examiner respectfully disagrees, noting that Carrier (para 65-66, 80-85) discloses the pattern design prior to stitching as claimed, and the fact that Carrier's system may change (but is not required to change) the stitching density during the embroidery process does not render the operation of Carrier invalid or incapable of performing the limitations as described. Carrier (para 30) states that "embodiments of the invention include determining which portions of a quilting pattern, if any, satisfy a threshold requirement for sewing an alternate stitch density that varies from a standard stitch density originally applied to a sewing pattern." The disclosure of Carrier does not require that the stitching pattern be changed during stitching, as indicated by the statement. Carrier describes threshold amounts that limit any changes made during embroidering, and a person of ordinary skill in the art would recognize that the threshold amounts can be used to maintain a desired level of density and stiffness of the embroidery. Also, the application claims do not disclose any operations after "transmitting the contiguous stitching pattern to an embroidery machine configured to provide a textile having the contiguous stitching pattern incorporating into the textile", where any possible change to a stitching pattern would occur as described by Carrier. Therefore, the system of Carrier is capable of performing the limitations as indicated in the office action without any detrimental changes to the inventive concepts or functionality of Carrier.


Claim Objections
Claim 16 is objected to because of the following informalities: The term "representing of a" in lines 4-5 should read "representing a". Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of " the set of non-transitory computer readable instructions are configured for transmitting the stitching pattern to an embroidery machine and the embroidery machine." are previously listed in Claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 10-11, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier), in view of Greenhalgh et al, US Patent Pub. US 20170020646 A (hereinafter Greenhalgh).

Claim 1
Carrier teaches a computerized system for designing textiles with certain physical properties (Carrier, Para [0080-85] - - Computerized system for embroidering/designing textiles with certain stitching patterns/”physical properties”.) comprising: a computerized system having a non-transitory computer readable medium (Carrier, Para [0080-85] - - Computerized/design system with a computer readable medium.); a set of computer readable instructions stored on the computer readable medium (Carrier, Para [0080-85] - - Computerized system with computer readable instructions stored on the computer readable medium.) configured for: receiving a design pattern representing desired physical properties of a textile (Carrier, Para [0065-66] - - Receiving a design pattern representing the desired elements/”physical properties” to embroider onto a textile.); developing a contiguous stitching pattern having a continuous stitching path (Carrier, Para [0045-48], [0065-69], [0075] - - Determining/developing a contiguous stitching pattern based on the design pattern and having a continuous stitching path.), developing a first pattern within the contiguous stitching pattern represent a first area of stiffness (Carrier, Para [0043-48], [0065-69], [0075], Fig. 5 (ref 88) - - Determining/developing a contiguous stitching pattern with a first sub pattern area of stitch density/stiffness 88.), developing a second pattern within the contiguous stitching pattern represent a second area of stiffness wherein the first pattern has more stitch density than the second pattern (Carrier, Para [0043-48], [0065-69], [0075], Fig. 5 (ref 92) - - Determining/developing a contiguous stitching pattern with a second sub pattern area of stitch density/stiffness 92.), transmitting the stitching pattern to an embroidery machine wherein the embroidery machine is configured to provide the modified textile. (Carrier, Para [0080-85] - - Computerized system transmits the contiguous stitching pattern to a sewing system/”embroidery machine” for stitching the pattern into the textile/”providing a modified textile”.)
But Carrier fails to specify a stiffness design pattern representing modified textile having a portion with an increased stiffness in a lateral direction; the first pattern has higher stiffness than the second pattern and the first pattern and the second pattern have elasticities lower than a base elastic textile.
However, Greenhalgh teaches a stiffness design pattern representing modified textile having a portion with an increased stiffness in a lateral direction. (Greenhalgh, Para [0024], [0034-37], [0058-59] - - A stitch pattern/”stiffness design” representing a modified substrate/textile having an area/portion with rigid/increased stretch resistance/”stiffness in a lateral direction”.); the first pattern has higher stiffness than the second pattern and the first pattern and the second pattern have elasticities lower than a base elastic textile. (Greenhalgh, Para [0024], [0058-59], [0070-74] - - A combination of control stitch patterns/”first and second patterns” on the modified substrate/textile having each with a first control stitch pattern with a higher stretch resistance/”stiffness” than a second control stitch pattern, with the multiple stitch patterns having higher stretch resistance/”lower elasticities” than the substrate/textile.)
Carrier and Greenhalgh are analogous art because they are from the same field of endeavor.  They relate to embroidery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above embroidery system, as taught by Carrier, and incorporating the stitch patterns representing a modified substrate having an area with rigid stretch resistance where a combination of control stitch patterns on the modified substrate having each with a first control stitch pattern with a higher stretch resistance than a second control stitch pattern, with the multiple stitch patterns having higher stretch resistance than the substrate, as taught by Greenhalgh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide desired stretching properties in multiple orientations by using stitch patterns representing a modified substrate having an area with rigid stretch resistance where a combination of control stitch patterns on the modified substrate having each with a first control stitch pattern with a higher stretch resistance than a second control stitch pattern, with the multiple stitch patterns having higher stretch resistance than the substrate, as suggested by Greenhalgh (Para [0012]).

Claim 2
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
The combination of Carrier and Greenhalgh further teaches the first sub pattern and the second sub pattern are cooperatively associated to provide a first stiffness direction and a second stiffness direction wherein the first stiffness direction and the second stiffness direction change across the textile. (Carrier, Para [0043-48], [0065-69], [0075], Fig. 5 (ref 88, 92) - - The contiguous stitching pattern with a first sub pattern area of stitch density/”stiffness direction” 88 and with a second sub pattern area of stitch density/”stiffness direction” 92 that provides non-uniform stiffness due to stitching density changes over the textile.)

Claim 3
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
The combination of Carrier and Greenhalgh further teaches the first sub pattern and the second sub pattern are cooperatively associated to provide a lower stiffness in a first direction and a higher stiffness in a second direction across the textile. (Carrier, Para [0043-48], [0065-69], [0075], Fig. 5 (ref 88, 92) - - The contiguous stitching pattern with a first sub pattern area of lower stitch density/”stiffness in a first direction” 92 and with a second sub pattern area of higher stitch density/”stiffness in a second direction” 88 that provides a lower stiffness due to different stitching densities/stiffness across the textile.)

Claim 4
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
The combination of Carrier and Greenhalgh further teaches the first pattern includes a higher tensile strength than the second pattern in the textile. (Greenhalgh, Para [0034-37], [0054], [0059] - - The strength/”tensile strength” of a first pattern that is higher than the strength/”tensile strength” of a second pattern in a substrate/textile.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above embroidery system, as taught by Carrier and Greenhalgh, and further incorporating the strength of a first pattern that is higher than the strength of a second pattern in a substrate, as taught by Greenhalgh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide desired stretching properties in multiple orientations by using stitch patterns designed that a strength of a first pattern that is higher than the strength of a second pattern in a substrate, as suggested by Greenhalgh (Para [0012]).

Claim 7
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
The combination of Carrier and Greenhalgh further teaches the first pattern is a circular pattern. (Carrier, Para [0036], Fig. 3 (refs 46) - - A pattern/”first pattern” is a circular pattern.)

Claim 10
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
The combination of Carrier and Greenhalgh further teaches the first pattern is a repeating pattern within the stitching pattern. (Carrier, Para [0036], Fig. 3 (refs 46, 50) - - A pattern/”first pattern” is a circular pattern that repeats within the larger contiguous stitching pattern.)

Claim 11
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
The combination of Carrier and Greenhalgh further teaches the stitching pattern includes a variable-stiffness embroidery block. (Carrier, Para [0043-44] - - A contiguous stitching pattern with variable density/stiffness embroidery blocks.)
Greenhalgh further teaches wherein the variable stiffness block is less elastic than an elasticity of a base elastic textile. (Greenhalgh, Para [0024], [0058-59], [0070-74] - - Different/varying control stitch patterns that provide different stitch densities/stiffness on a block on the modified substrate/textile having each with a first control stitch pattern with a higher stretch resistance/”stiffness” than a second control stitch pattern, with the multiple stitch patterns having higher stretch resistance/”less elastic” than the substrate/textile.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above embroidery system, as taught by Carrier and Greenhalgh, and further incorporating the different control stitch patterns that provide different stitch densities on a block on the modified substrate having each with a first control stitch pattern with a higher stretch resistance than a second control stitch pattern, with the multiple stitch patterns having higher stretch resistance than the substrate, as taught by Greenhalgh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide desired stretching properties in multiple orientations by using the different control stitch patterns that provide different stitch densities on a block on the modified substrate having each with a first control stitch pattern with a higher stretch resistance than a second control stitch pattern, with the multiple stitch patterns having higher stretch resistance than the substrate, as suggested by Greenhalgh (Para [0012]).

Claim 15
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
The combination of Carrier and Greenhalgh further teaches the first pattern is selected from the group consisting of non-overlapping, parallel stitches, circular. (Carrier, Para [0036], [0043-48], [0065-69], [0075], Fig. 3 (refs 46), Fig. 5 (ref 88, 92) - - A contiguous stitching pattern with a first sub pattern area consisting of non-overlapping parallel stitches, or a circular pattern.)

Claim 16
Carrier teaches a computerized system for designing a textile (Carrier, Para [0080-85] - - Computerized system for embroidering/designing textiles with certain stitching patterns/”physical properties”.) comprising: a set of non-transitory computer readable instructions (Carrier, Para [0080-85] - - Computerized system with computer readable instructions stored on the computer readable medium.) configured for: receiving a design pattern representing desired physical properties of a textile (Carrier, Para [0065-66] - - Receiving a design pattern representing the desired elements/”physical properties” to embroider onto a textile.); developing a stitching pattern having a stitching path (Carrier, Para [0045-48], [0065-69], [0075] - - Determining/developing a contiguous stitching pattern based on the design pattern and having a continuous stitching path.), developing a first pattern within the stitching pattern represent a first stiffness (Carrier, Para [0045-48], [0065-69], [0075], Fig. 5 (ref 88) - - Determining/developing a contiguous stitching pattern with a first sub pattern area of stitch density/stiffness 88.), developing a second pattern within the stitching pattern represent a second area of stiffness wherein a first area on a modified textile defined by the first pattern has more stiffness than a second area on the modified textile defined by the second pattern (Carrier, Para [0045-48], [0065-69], [0075], Fig. 5 (ref 92) - - Determining/developing a contiguous stitching pattern with a second sub pattern area of stitch density/stiffness 92.), transmitting the stitching pattern to an embroidery machine configured to stitch the stitching pattern. (Carrier, Para [0080-85] - - Computerized system transmits the contiguous stitching pattern to a sewing system/”embroidery machine” for stitching the pattern into the textile.)
But Carrier fails to specify a stiffness design pattern representing modified textile having a portion with an increased stiffness in a lateral direction; stitching pattern on a base elastic textile to provide a modified textile.
However, Greenhalgh teaches a stiffness design pattern representing modified textile having a portion with an increased stiffness in a lateral direction. (Greenhalgh, Para [0024], [0034-37], [0058-59] - - A stitch pattern/”stiffness design” representing a modified substrate/textile having an area/portion with rigid/increased stretch resistance/”stiffness in a lateral direction”.); stitch the stitching pattern on a base elastic textile to provide a modified textile. (Greenhalgh, Par [0038-39] - - Compliance control stitch patterns are embroidered into a substrate/textile to create/provide a modified substrate/textile.)
Carrier and Greenhalgh are analogous art because they are from the same field of endeavor.  They relate to embroidery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above embroidery system, as taught by Carrier, and incorporating the stitch patterns representing a modified substrate having an area with rigid stretch resistance where the compliance control stitch patterns are embroidered into a substrate to create a modified substrate, as taught by Greenhalgh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide desired stretching properties in multiple orientations by using the stitch patterns representing a modified substrate having an area with rigid stretch resistance where the compliance control stitch patterns are embroidered into a substrate to create a modified substrate, as suggested by Greenhalgh (Para [0012]).

Claim 17
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
The combination of Carrier and Greenhalgh further teaches the first pattern has a higher stiffness value than the second pattern. (Carrier, Para [0043-48], [0065-69], [0075], Fig. 5 (ref 88, 92) - - A contiguous stitching pattern with a first sub pattern area of higher stitch density/stiffness 88 and with a second sub pattern area of lower stitch density/stiffness 92 where the first sub pattern has more stiffness due to stitching density over the textile.)

Claim 18
Carrier teaches a computerized system for manufacturing a textile (Carrier, Para [0080-85] - - Computerized system for embroidering/manufacturing textiles with certain stitching patterns/”physical properties”.) comprising: a set of non-transitory computer readable instructions (Carrier, Para [0080-85] - - Computerized system with computer readable instructions stored on the computer readable medium.) configured for: receiving a design pattern representing desired physical properties of a textile (Carrier, Para [0065-66] - - Receiving a design pattern representing the desired elements/”physical properties” to embroider onto a textile.); developing a stitching pattern constrained by a pattern perimeter boundary and having a stitching path (Carrier, Para [0045-48], [0065-69], [0075] - - Determining/developing a contiguous stitching pattern based on the design pattern and having a continuous stitching path.), developing a first pattern within the stitching pattern having a first stiffness (Carrier, Para [0045-48], [0065-69], [0075], Fig. 5 (ref 88) - - Determining/developing a contiguous stitching pattern with a first sub pattern area of stitch density/stiffness 88.), developing a second pattern within the stitching pattern represent a second stiffness wherein the first pattern has a higher stiffness than the second pattern (Carrier, Para [0045-48], [0065-69], [0075], Fig. 5 (ref 92) - - Determining/developing a contiguous stitching pattern with a second sub pattern area of stitch density/stiffness 92.)
But Carrier fails to specify a stiffness design pattern representing modified textile having a portion with an increased stiffness in a lateral direction; and the combination of the sub pattern and the second pattern, and a base elastic textile is adapted to provide a modified planer stretch property of the textile.
However, Greenhalgh teaches a stiffness design pattern representing modified textile having a portion with an increased stiffness in a lateral direction. (Greenhalgh, Para [0024], [0034-37], [0058-59] - - A stitch pattern/”stiffness design” representing a modified substrate/textile having an area/portion with rigid/increased stretch resistance/”stiffness in a lateral direction”.); the combination of the first  pattern and the second pattern, and a base elastic textile is adapted to provide a modified planer stretch property of the textile. (Greenhalgh, Para [0024], [0058-59], [0074] - - A combination of control stitch patterns/”stiffness design” representing a modified substrate/textile having an area/portion with rigid/increased stretch resistance/”planar stretch property” of the substrate/textile.)
Carrier and Greenhalgh are analogous art because they are from the same field of endeavor.  They relate to embroidery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above embroidery system, as taught by Carrier, and incorporating the stitch pattern representing a modified substrate having an area with rigid stretch resistance and a combination of control stitch patterns representing a modified substrate having an area with rigid stretch resistance of the substrate, as taught by Greenhalgh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide desired stretching properties in multiple orientations by using a stitch pattern representing a modified substrate having an area with rigid stretch resistance and a combination of control stitch patterns representing a modified substrate having an area with rigid stretch resistance of the substrate, as suggested by Greenhalgh (Para [0012]).

Claim 19
Carrier teaches a computerized system for manufacturing a textile (Carrier, Para [0080-85] - - Computerized system for embroidering/manufacturing textiles with certain stitching patterns/”physical properties”.) comprising: a set of non-transitory computer readable instructions (Carrier, Para [0080-85] - - Computerized system with computer readable instructions stored on the computer readable medium.) configured for: receiving a design pattern representing desired physical properties of a textile (Carrier, Para [0065-66] - - Receiving a design pattern representing the desired elements/”physical properties” to embroider onto a textile.); developing a stitching pattern having a stitching path (Carrier, Para [0045-48], [0065-69], [0075] - - Determining/developing a contiguous stitching pattern based on the design pattern and having a continuous stitching path.), developing a first stiffness area within the stitching pattern (Carrier, Para [0045-48], [0065-69], [0075], Fig. 5 (ref 88) - - Determining/developing a contiguous stitching pattern with a first sub pattern area of stitch density/stiffness 88.), developing a second stiffness area within the stitching pattern wherein the first stiffness area has a higher stiffness value than the second stiffness area (Carrier, Para [0045-48], [0065-69], [0075], Fig. 5 (ref 92) - - Determining/developing a contiguous stitching pattern with a second sub pattern area of stitch density 92.), transmitting the contiguous stitching pattern to an embroidery machine configured to provide a textile having the contiguous stitching pattern incorporating into the textile. (Carrier, Para [0080-85] - - Computerized system transmits the contiguous stitching pattern to a sewing system/”embroidery machine” for stitching the pattern into the textile.)
But Carrier fails to specify a stiffness design pattern representing modified textile having a portion with an increased stiffness in a lateral direction; and the combination of the sub pattern and the second pattern, and a base elastic textile is adapted to provide a modified planer stretch property of the textile.
However, Greenhalgh teaches a stiffness design pattern representing modified textile having a portion with an increased stiffness in a lateral direction. (Greenhalgh, Para [0024], [0034-37], [0058-59] - - A stitch pattern/”stiffness design” representing a modified substrate/textile having an area/portion with rigid/increased stretch resistance/”stiffness in a lateral direction”.); the first pattern has higher stiffness than the second pattern and the stitching pattern combined with the base elastic textile is adapted to provide a modified linear stretch property support surface (Greenhalgh, Para [0024], [0058-59], [0070-74] - - A combination of control stitch patterns/”first and second patterns” on the modified substrate/textile having each with a first control stitch pattern with a higher stretch resistance/”stiffness” than a second control stitch pattern, with the multiple stitch patterns adapted to provide a modified stretch resistance/property substrate/textile.)
Carrier and Greenhalgh are analogous art because they are from the same field of endeavor.  They relate to embroidery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above embroidery system, as taught by Carrier, and incorporating the stitch pattern representing a modified substrate having an area with rigid stretch resistance and a combination of control stitch patterns on the modified substrate having each with a first control stitch pattern with a higher stretch resistance than a second control stitch pattern, with the multiple stitch patterns adapted to provide a modified stretch resistance substrate, as taught by Greenhalgh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide desired stretching properties in multiple orientations by using the stitch pattern representing a modified substrate having an area with rigid stretch resistance and a combination of control stitch patterns on the modified substrate having each with a first control stitch pattern with a higher stretch resistance than a second control stitch pattern, with the multiple stitch patterns adapted to provide a modified stretch resistance substrate, as suggested by Greenhalgh (Para [0012]).

Claim 21
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
Greenhalgh further teaches developing the stitching pattern includes developing the stitching pattern according to a base elasticity of the textile. (Greenhalgh, Para [0034-37] - - A control stitch pattern developed based on the elasticity/”base elasticity” of the substrate/textile.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above embroidery system, as taught by Carrier and Greenhalgh, and further incorporating the control stitch pattern developed based on the elasticity of the substrate, as taught by Greenhalgh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide resistance to wear and tear of the substrate by use of the control stitch pattern developed based on the elasticity of the substrate, as suggested by Greenhalgh (Para [0037]).

Claim 22
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
Greenhalgh further teaches a combination of the first pattern and the second pattern defines a modified textile adapted to provide a modified support surface. (Greenhalgh, Para [0024], [0058-59], [0070-74], [0079] - - A combination of control stitch patterns/”first and second patterns” on the modified substrate/textile, with the multiple stitch patterns adapted to provide a modified base support scaffold/surface.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above embroidery system, as taught by Carrier and Greenhalgh, and further incorporating the combination of control stitch patterns on the modified substrate, with the multiple stitch patterns adapted to provide a modified base support scaffold, as taught by Greenhalgh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide resistance to wear and tear of the substrate by use of the combination of control stitch patterns on the modified substrate, with the multiple stitch patterns adapted to provide a modified base support scaffold, as suggested by Greenhalgh (Para [0037]).

Claim 23
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
The combination of Carrier and Greenhalgh further teaches transmitting the stitching pattern to an embroidery machine and the embroidery machine. (Carrier, Para [0080-85] - - Computerized system transmits the contiguous stitching pattern to a sewing system/”embroidery machine” for stitching the pattern into the textile.)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier) in view of Greenhalgh et al, US Patent Pub. US 20170020646 A (hereinafter Greenhalgh), as applied to Claims 1-4, 7, 10-11, 15-19, and 21-23 above, and in view of Robitaille et al., US Patent Pub. US 20130269159 A1 (hereinafter Robitaille).

Claim 5
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier and Greenhalgh fails to specify developing the contiguous stitching pattern includes using a random walk pattern.
However, Robitaille teaches developing the contiguous stitching pattern includes using a random walk pattern. (Robitaille, Para [0287], [0363-369] - - Developing a continuous/contiguous stitching pattern using a random walk pattern.)
Carrier, Greenhalgh, and Robitaille are analogous art because they are from the same field of endeavor.  They relate to textile stitching systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above textile stitching system, as taught by Carrier and Greenhalgh, and further incorporating developing a continuous stitching pattern using a random walk pattern, as taught by Robitaille.  
One of ordinary skill in the art would have been motivated to do this modification in order to select a pattern with a high fitness level by developing a continuous stitching pattern using a random walk pattern, as suggested by Robitaille (Para [0369]).


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier) in view of Greenhalgh et al, US Patent Pub. US 20170020646 A (hereinafter Greenhalgh), as applied to Claims 1-4, 7, 10-11, 15-19, and 21-23 above, and in view of Polden et al., US Paten Num. US 6587745 B1 (hereinafter Polden).

Claim 6
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier and Greenhalgh fails to specify first sub pattern is an accordion pattern.
However, Polden teaches a pattern is an accordion pattern. (, Col 11, Lines 3-10 - - A stitching pattern is an accordion pattern.)
Carrier, Greenhalgh, and Polden are analogous art because they are from the same field of endeavor.  They relate to textile stitching systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above textile stitching system, as taught by Carrier and Greenhalgh, and further incorporating a stitching pattern that is an accordion pattern, as taught by Polden.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a desired effect to the embroidery by using an accordion pattern, as suggested by Polden (Col 3, Lines 30-42).

Claim 14
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier and Greenhalgh fails to specify the contiguous stitching pattern includes a path according to a placement of stitches configured to take a set of unordered stitches and produce a path connecting stitches.
However, Polden teaches the contiguous stitching pattern includes a path according to a placement of stitches configured to take a set of unordered stitches and produce a path connecting stitches. (Polden, Col 5, Lines 1-20 - - Calculating a stitch pattern to produce a stitch path connecting disconnected/unordered positions of stitch points.)
Carrier, Greenhalgh, and Polden are analogous art because they are from the same field of endeavor.  They relate to textile stitching systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above textile stitching system, as taught by Carrier and Greenhalgh, and further incorporating calculating a stitch pattern to produce a stitch path connecting disconnected positions of stitch points, as taught by Polden.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a smooth pattern without discontinuities by calculating a stitch pattern to produce a stitch path connecting disconnected positions of stitch points, as suggested by Polden (Col 6, Lines 1-6).


Claims 8-9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier) in view of Greenhalgh et al, US Patent Pub. US 20170020646 A (hereinafter Greenhalgh), as applied to Claims 1-4, 7, 10-11, 15-19, and 21-23 above, and in view of Yuki et al., US Patent Pub. US 20150006230 A1 (hereinafter Yuki).

Claim 8
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier and Greenhalgh fails to specify the set of design computer readable instructions are configured for performing a traveling salesman post-processing 2-opt heuristic process to the contiguous stitching pattern.
However, Yuki teaches the computer readable instructions are configured for performing a traveling salesman post-processing 2-opt heuristic process to a pattern. (Yuki, Para [0025], [0034], [0048] - - Computer readable instructions to perform a 2-opt algorithm for the traveling salesman problem on a pattern of targets.)
Carrier, Greenhalgh, and Yuki are analogous art because they are from the same field of endeavor.  They relate to path planning systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above path planning system, as taught by Carrier and Greenhalgh, and further incorporating performing a 2-opt algorithm for the traveling salesman problem on a pattern of targets, as taught by Polden.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method of determining a low cost route to perform work by performing a 2-opt algorithm for the traveling salesman problem on a pattern of targets, as suggested by Yuki (Para [0022]).

Claim 9
Yuki further teaches the set of design computer readable instructions include instructions for receiving a user-defined threshold and the post-processing 2-opt heuristic process ceases when the set of design computer readable instructions determine that no edges are longer than the user-defined threshold. (Yuki, Para [0034], [0048] - - If costs/edges exceed/”are longer than” a predetermined/user-defined threshold, the 2-opt heuristic process computation is not carried out.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above path planning system, as taught by Carrier, Greenhalgh, and Yuki, and further incorporating performing a 2-opt algorithm for the traveling salesman problem on a pattern of targets, as taught by Yuki.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method of determining a low cost route to perform work by performing a 2-opt algorithm for the traveling salesman problem on a pattern of targets, as suggested by Yuki (Para [0022]).

Claim 24
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier and Greenhalgh fails to specify developing a stitching pattern includes actuating a 2-opt post-processing step.
However, Yuki teaches developing a pattern includes actuating a 2-opt post-processing step. (Yuki, Para [0025], [0034], [0048] - - Computer readable instructions to perform a 2-opt algorithm for the traveling salesman problem on a pattern of targets.)
Carrier, Greenhalgh, and Yuki are analogous art because they are from the same field of endeavor.  They relate to path planning systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above path planning system, as taught by Carrier and Greenhalgh, and further incorporating performing a 2-opt algorithm for the traveling salesman problem on a pattern of targets, as taught by Polden.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method of determining a low cost route to perform work by performing a 2-opt algorithm for the traveling salesman problem on a pattern of targets, as suggested by Yuki (Para [0022]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier) in view of Greenhalgh et al, US Patent Pub. US 20170020646 A (hereinafter Greenhalgh), as applied to Claims 1-4, 7, 10-11, 15-19, and 21-23 above, and in view of Mizuno et al., Japanese Patent Num. JP4277203B2 (hereinafter Mizuno)

Claim 12
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier and Greenhalgh fails to specify the contiguous stitching pattern includes a stitch path touching all points in a dither sample included in the design pattern.
However, Mizuno teaches the contiguous stitching pattern includes a stitch path touching all points in a dither sample included in the design pattern. (Mizuno, Para [0048-50] - - Determining a contiguous stitching pattern of all points using a dither method with the dot pattern.)
Carrier, Greenhalgh, and Masahiro are analogous art because they are from the same field of endeavor.  They relate to sewing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above sewing system, as taught by Carrier and Greenhalgh, and further incorporating determining a contiguous stitching pattern of all points using a dither method with the dot pattern, as taught by Mizuno.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the number of gradations can be reduced by determining a contiguous stitching pattern of all points using a dither method with the dot pattern, as suggested by Mizuno (Para [0050]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier) in view of Greenhalgh et al, US Patent Pub. US 20170020646 A (hereinafter Greenhalgh), as applied to Claims 1-4, 7, 10-11, 15-19, and 21-23 above, in view of Mizuno et al., Japanese Patent Num. JP4277203B2 (hereinafter Mizuno) as applied to Claim 12 above, and in view of Xu et al., US Patent Pub. US 20040215431 A1 (hereinafter Xu)

Claim 13
The combination of Carrier, Greenhalgh, and Masahiro teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier, Greenhalgh, and Masahiro fails to specify the contiguous stitching pattern includes a random vertex starting point.
However, Xu teaches the contiguous stitching pattern includes a random vertex starting point. (Xu, Para [0059-62] - - A continuous stitching pattern includes random vertex starting points.)
Carrier, Greenhalgh, Masahiro, and Xu are analogous art because they are from the same field of endeavor.  They relate to sewing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above sewing system, as taught by Carrier and Greenhalgh, and further incorporating a continuous stitching pattern includes random vertex starting points, as taught by Xu.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase fluffiness of the yarn by using a continuous stitching pattern that includes random vertex starting points, as suggested by Xu (Para [0061]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier) in view of Greenhalgh et al, US Patent Pub. US 20170020646 A (hereinafter Greenhalgh), as applied to Claims 1-4, 7, 10-11, 15-19, and 21-23 above, and in view of Albano et al., US Patent Pub. US 20100180809 A1 (hereinafter Albano)

Claim 20
The combination of Carrier and Greenhalgh teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier and Greenhalgh fails to specify the set of design computer readable instructions are configured for developing the stitching pattern having stitching in a known direction according to a Dijkstra process.
However, Albano teaches the set of design computer readable instructions are configured for performing a Dijkstra planning. (Albano, Para [0061-64], [0072-73] - - Computer readable instructions for using Dijkstra’s algorithm/”planning process” to model the design element with a continuous underlay module to create a continuous stitch pattern.)
Carrier, Greenhalgh, and Albano are analogous art because they are from the same field of endeavor.  They relate to textile stitching systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above textile stitching system, as taught by Carrier, Greenhalgh, and further incorporating using Dijkstra’s algorithm to model the design element with a continuous underlay module to create a continuous stitch pattern, as taught by Albano.  
One of ordinary skill in the art would have been motivated to do this modification in order to have design software that can automatically alter parameters when a design is altered by using Dijkstra’s algorithm to model the design element with a continuous underlay module to create a continuous stitch pattern, as suggested by Albano (Para [0005]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayakawa, US Patent Num. US 5179520A relates to claims 1, 16, and 18-19 regarding embroidery systems.
Greenhalgh et al., US Patent Pub. US 20170020647 relates to claims 1-4, 16, and 18-19 regarding embroidery and material stiffness.
Yamada, US Patent Pub. US 20110160894 A1 relates to claims 1-4, 16, and 18-19 regarding embroidery and variable stitch density.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119